CHARGE TO THE' JURY.
Estee, J.
Gentlemen of the jury: The prosecution’in this case is based upon an alleged violation of the provisions of Section 3. of thel Act of Congress of March 3, 1875, entitled “An Act supplementary to the acts in relation to. immigration.” (Vol. 1, Supplement to Revised Statutes of the United States, Pag© 86.)
The indictment contains but omei count, which is as follows:
That the defendant did on the eleventh day of June, 1902, “feloniously, knowingly and wilfully import from the empire of *401Japan into the- United States of America, to-wlt: to the port of Honolulu, within the District and Territory of Hawaii, a certain woman, called Itono Mivama, for the; purposes of prostitution at the said port of Honolulu.”
Gentlemen of thei jury, I will read for your instruction, that provision of the- law held to be violated, to-wit:
“That the importation, of women into thei United States for the purposes of prostitution is hereby forbidden; and all contracts and agreements in relation thereto made in advance or in pursuance of such illegal importation and purposes, are hereby declared void; and whoever shall knowingly and wilfully import or cause any importation, of women into the United States for the purposes of prostitution, or shall knowingly or wilfully hold or attempt to hold any woman to such purposes in pursuance of such illegal importation and contract or agreement, shall be deemed guilty of a felony......”
The law further providing for a specified penalty upon conviction of any such offense.
Gentlemen of the jury, I instruct you that the port of Honolulu is a port of the United States and is an American port-,, and the importation of any woman into the port of Honolulu for the purposes of prostitution, is an importation into the-United States within, the meaning of the law.
You are Hie exclusive judges of the facts; in this case. I will-instruct you as toi the law bearing upon the testimony offered. And I wish to state to you that a defendant is presumed to be innocent until he is proven guilty; that is, lie is considered innocent until your minds are satisfied, beyond a reasonable doubt, that he is. guilty. And by a reasonable doubt, gentlemen, I mean such a doubt as leaves your mind in such a. state of uncertainty that you cannot arrive, at a conviction of guilt.
In considering the evidence before you, gentlemen, you are not to be controlled by the number of witnesses who may have-testified on one side or the other; but rather by their credibility and by -the conviction which the testimony -of any -one or more-witnesses may convey to your minds of the truth -or falsity of the charge made. In this respect, I charge you that the burden of.' *402proving tbe truth of tbe charges against the defendant is on the government, .and it must satisfy your minds on that point. But it is not necessary that this charge should be proven as of the .actual date set up in the indictment. Under the law, if this of-fence is proven to have been committed within three years prior to the finding of the indictment, the law is satisfied.
Gentlemen of the jury, the defendant is charged in the language of the indictment, to have “feloniously, knowingly and wilfully” committed the offense named, to-wit: imported into this territory from the empire of Japan, a certain woman, Itono Miyama, for the purpose of prostitution in the city of Honolulu.
1 do not think it necessary for me to explain the term prostitution. In the language of the statute which I have heretofore read to you, there can be no mistake as to its meaning, But I do instruct you, that tbe crime with which the defendant is charged is a felony, and where tire law; makes a, crime a felony, then any attempt to violate the law in that respect is an! attempt to “feloniously” commit the specified crime. “Knowingly” to commit a crime is to go about tbe commission thereof with a knowledge of what one intends to do. A man is presumed to> know tire result of his acts, and where the indictment alleges 'a willful doing, it means not -alone doing with knowledge and acting as a free agent, but when used in- tbe language of the penal statutes as in this case, it means a doing with an evil intent, without a reasonable belief that the doing of the act is lawful.
I, therefore, instruct you, gentlemen of the jury, that if you believe from the evidence that the defendant herein at the time stated in tire said indictment, or within three years before tbe finding of tbe same, brought into this territory from the1 empire of Japan, the woman, Itono Miyama, knowingly and wilfully and feloniously intending to1 use that woman for purposes of prostitution, and that the said woman did enter upon the practices of a. prostitute with the knowledge and consent of the defendant, then I instruct you that the said defendant has committed a felony under the law, and you should find him guilty as charged.
It is charged in the indictment tha-t the woman was imported *403for the purpose of prostitution within, the United States. In order to sustain the charge that the purpose of importation was that of prostitution, it is necessary that the government should establish to your minds, beyond a reasonable doubt, as defined in these instructions, that at the time of the importation by the defendant of the woman, Itono Miyama, it was the purpose of the defendant that the woman should engage in prostitution in this country.
As bearing on the question of intent, you have a right to: take into consideration the kind of place to which the defendant took the woman upon her arrival in this country; you have further the right to take into consideration the kind of practices in which the evidence may show the woman engaged, and whether such practices were indulged in hy her with the knowledge and consent of the defendant.
Certain circumstantial evidence was introduced in this case; indeed, the main facts were attempted to he proven by the government hy circumstantial evidence. In this behalf, I instruct you that circumstantial evidence is legal evidence; and when evidence of that character satisfies you beyond a reasonable doubt of the truth thereof, you are hound to act upon it in the same way as if it were direct evidence. It is almost impossible in this class of cases to obtain' direct evidence. The law, therefore, permits the best testimony obtainable. Ear instance, in attempting’ to prove that a certain honse was or is a house of prostitution, it is permissible to show that it is located among houses having a general reputation of that character, or that it is known in the community as a house of ill fame. In a word, that it has the general reputation of being a house of prostitution and proof of its general reputation in the place where it is situated is introduced. Or, in attempting to prove that this woman is a prostitute, certain circumstances may he shown, among them being the fact that she lives among prostitutes or people having the general reputation of being prostitutes; that she has no reu spectable pursuit in life, or that she lives in a house having the general reputation of a house of prostitution.
Gentlemen of thei jury, the: witness, Getffeney, called for the *404government, testified that the defendant stated to the1 witness that the woman, Itono Miyama, practiced prostitution in the Territory of Hawaii with the knowledge and consent of the defendant.
You are instructed that a confession if freely and voluntarily made, is evidence of the. most satisfactory character; it is deserving of the highest credit, because it is presumed to, flow from the strongest sense of guilt and, therefore, it is admitted as proof of the crime to which it refers; and in this ease, if you believe from, tire evidence that tire statements alleged to have been made by the defendant to the witness, G-effenev, were in fact made, and were freely and voluntarily made, tiren I charge you that such statements are evidence of the most satisfactory character that the woman, Itono Miyama, was in fact practicing prostitution within the Territory of Hawaii, with the knowledge, and consent of the defendant. Hopt v. People of Utah, 110 U. S. 574.
The woman, Itono. Miyama, who is alleged to have been brought into this territory for the purposes of prostitution, was introduced as a witness by the government, but when called upon to testify stated that she was not a. prostitute and had. not been brought to the; United States for the purposes of prostitution. Thereupon the District Attorney was permitted to1 prove that the witness, Itono Miyanra, made a statement pending the investigation, which resulted in tins bringing of this action, to the effect that she, had been brought to the United States for the purpose of prostitution by the1 defendant and had engaged in the practico of prostitution for the benefit of the defendant while in tire United States. While the statement thus made by her to the officers in such investigation cannot be taken as proof of the facts stated by her, nevertheless the admission of such testimony was proper. The witness having made such a statement to thei officer’s, the government wasi justified in believing that the witness would so state in Court, and I charge you that the government is not bound by the statements of witnesses made in Court contrary to the statements made out of Court.
In conclusion, gentlemen of the jury, I instruct you again, *405that you are the judges of the truth or falsity of all testimony offered in the case as you are the sole judges of the1 facts.
I instruct you further that it is the duty of the United States officer,3 to see that the laws thereof are enforced, and their acts legally performed in attempting to bring' before the Courts for trial those parties whom they deem to be violators of the law, are in the line of their duty and they should mot be criticized for performing that duty.
It will require the unanimous assent of all your members to arrive at a verdict ini this case. Tire United States District Attorney -will furnish you with forms of verdict.
Note: To same effect see case of U. S. v. Hirota, dated April 25, 1903, not reported.